UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05037 Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-5344 Date of fiscal year end: April 30 Date of reporting period: June 30, 2007 Item 1. Proxy Voting Record. ProxyEdge - Investment Company Report Meeting Date Range: 07/01/2006 to 06/30/2007 All Accounts Report Date: 07/16/2007 Page 1 of 16 RUBIO'S RESTAURANTS, INC. RUBO Annual Meeting Date: 07/27/2006 Issuer: 78116B102 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For KYLE A. ANDERSON Management For For RALPH RUBIO Management For For 02 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE Management For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2006. 03 TO APPROVE THE ADOPTION OF THE RUBIO S RESTAURANTS, Management Abstain Against INC. 2 IXYS CORPORATION SYXI Annual Meeting Date: 08/25/2006 Issuer: 46600W106 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For DONALD L. FEUCHT Management For For SAMUEL KORY Management For For S. JOON LEE Management For For DAVID L. MIILLSTEIN Management For For KENNETH D. WONG Management For For NATHAN ZOMMER Management For For 02 TO APPROVE THE APPOINTMENT OF BDO SEIDMAN, LLP Management For For AS INDEPENDENT AUDITORS OF THE COMPANY FOR ITS FISCAL YEAR ENDING MARCH 31, 2007. NAVARRE CORPORATION NAVR Annual Meeting Date: 09/14/2006 Issuer: 639208107 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For DEBORAH L. HOPP Management For For RICHARD GARY ST. MARIE Management For For MICHAEL L. SNOW Management For For 02 RATIFYING THE APPOINTMENT OF GRANT THORNTON LLP. Management For For ProxyEdge - Investment Company Report Meeting Date Range: 07/01/2006 to 06/30/2007 All Accounts Report Date: 07/16/2007 Page 2 of 16 OMNIVISION TECHNOLOGIES, INC. OVTI Annual Meeting Date: 09/28/2006 Issuer: 682128103 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For JOSEPH JENG Management For For DWIGHT STEFFENSEN Management For For 02 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS Management For For THE COMPANY S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING APRIL 30, 2007. CELADON GROUP, INC. CLDN Annual Meeting Date: 11/03/2006 Issuer: 150838100 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For STEPHEN RUSSELL Management For For MICHAEL MILLER Management For For ANTHONY HEYWORTH Management For For CHRIS HINES Management For For 02 IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED Management For For TO VOTE UPON EACH OTHER MATTER THAT MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENTS THEREOF. HARBIN ELECTRIC, INC. HRBN Annual Meeting Date: 11/17/2006 Issuer: 41145W109 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For TIANFU YANG Management For For SUOFEI XU Management For For CHING CHUEN CHAN Management For For PATRICK MCMANUS Management For For DAVID GATTON Management For For FENG BAI Management For For YUNYUE YE Management For For CHRISTOPHER HSU Management For For OLIVER WEISBERG Management For For ProxyEdge - Investment Company Report Meeting Date Range: 07/01/2006 to 06/30/2007 All Accounts Report Date: 07/16/2007 Page 3 of 16 MICROS SYSTEMS, INC. MCRS Annual Meeting Date: 11/17/2006 Issuer: 594901100 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For A.L. GIANNOPOULOS Management For For LOUIS M. BROWN, JR. Management For For B. GARY DANDO Management For For JOHN G. PUENTE Management For For DWIGHT S. TAYLOR Management For For WILLIAM S. WATSON Management For For 02 PROPOSAL TO APPROVE THE RATIFICATION OF THE APPOINTMENT Management For For OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE 2 03 PROPOSAL TO APPROVE THE AMENDMENT TO THE COMPANY Management For For S 1 TO EXPIRE ON DECEMBER 31, 2006, SO AS TO PROVIDE FOR AN EXTENSION OF THE EXISTING OPTION PLAN UNTIL DECEMBER 31, 2010. 04 PROPOSAL TO APPROVE THE AMENDMENT TO THE COMPANY Management For For S 1 OF AN ADDITIONAL 600, COMTECH TELECOMMUNICATIONS CORP. CMTL Annual Meeting Date: 12/05/2006 Issuer: 205826209 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For RICHARD L. GOLDBERG Management For For 02 APPROVAL OF AMENDMENT TO THE COMPANY S 2000 STOCK Management For For INCENTIVE PLAN AND RE-APPROVAL OF MATERIAL TERMS OF THE PERFORMANCE GOALS USED FOR PERFORMANCE AWARDS. 03 RATIFICATION OF SELECTION OF KPMG LLP AS INDEPENDENT Management For For REGISTERED PUBLIC ACCOUNTING FIRM. EXCEL TECHNOLOGY, INC. XLTC Annual Meeting Date: 12/06/2006 Issuer: 30067T103 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For J. DONALD HILL Management For For ANTOINE DOMINIC Management For For STEVEN GEORGIEV Management For For IRA J. LAMEL Management For For DONALD E. WEEDEN Management For For 02 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP Management For For TO SERVE AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2006. 03 PROPOSAL TO RATIFY AND APPROVE THE 2006 STOCK Management For For OPTION / STOCK ISSUANCE PLAN. 04 PROPOSAL TO RATIFY AND APPROVE THE EXCEL TECHNOLOGY, Management For For INC. 2 FOR KEY EXECUTIVES. ProxyEdge - Investment Company Report Meeting Date Range: 07/01/2006 to 06/30/2007 All Accounts Report Date: 07/16/2007 Page 4 of 16 ALLION HEALTHCARE, INC. ALLI Annual Meeting Date: 12/13/2006 Issuer: 019615103 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For GARY P. CARPENTER Management For For RUSSELL J. FICHERA Management For For MICHAEL P. MORAN Management For For JOHN PAPPAJOHN Management For For DERACE SCHAFFER, M.D. Management For For HARVEY Z. WERBLOWSKY Management For For 02 TO RATIFY THE SELECTION OF BDO SEIDMAN, LLP AS Management For For THE COMPANY S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2006. ESSEX CORPORATION KEYW Special Meeting Date: 01/10/2007 Issuer: 296744105 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 TO APPROVE THE AGREEMENT AND PLAN OF MERGER, Management For For DATED AS OF NOVEMBER 8, 2006 (AS IT MAY BE AMENDED FROM TIME TO TIME, THE MERGER AGREEMENT ), BETWEEN NORTHROP GRUMMAN SPACE & MISSION SYSTEMS CORP., EAGLE TRANSACTION CORPORATION AND ESSEX CORPORATION. 02 TO AUTHORIZE THE PROXY HOLDERS TO VOTE TO ADJOURN Management For For OR POSTPONE THE SPECIAL MEETING, IN THEIR SOLE DISCRETION, FOR THE PURPOSE OF SOLICITING ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE SPECIAL MEETING TO APPROVE THE MERGER AGREEMENT. ANGIODYNAMICS, INC. ANGO Special Meeting Date: 01/29/2007 Issuer: 03475V101 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 PROPOSAL TO APPROVE THE ISSUANCE OF SHARES OF Management For For COMMON STOCK OF ANGIODYNAMICS, INC. PURSUANT TO THE AGREEMENT AND PLAN OF MERGER, DATED AS OF NOVEMBER 27, 2006, AS AMENDED DECEMBER 7, 2006, BY AND AMONG ANGIODYNAMICS, INC., ROYAL I, LLC AND RITA MEDICAL SYSTEMS, INC. ProxyEdge - Investment Company Report Meeting Date Range: 07/01/2006 to 06/30/2007 All Accounts Report Date: 07/16/2007 Page 5 of 16 ESCO TECHNOLOGIES INC. ESE Annual Meeting Date: 02/02/2007 Issuer: 296315104 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For V.L. RICHEY, JR. Management For For J.M. STOLZE Management For For 02 RATIFICATION OF COMPANY'S SELECTION OF KPMG LLP AS Management For For INDEPENDENT AUDITORS FOR FISCAL YEAR ENDING SEPTEMBER 30, 2007. MAPINFO CORPORATION MAPS Annual Meeting Date: 02/13/2007 Issuer: 565105103 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For MARK P. CATTINI Management For For JOHNC. CAVALIER Management For For JONI KAHN Management For For THOMAS L. MASSIE Management For For SIMON J. OREBI GANN Management For For ROBERT P. SCHECHTER Management For For 02 APPROVAL OF AN AMENDMENT TO THE COMPANY'S 2005 STOCK Management For For INCENTIVE PLAN, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. 03 APPROVAL OF AN AMENDMENT TO THE COMPANY'S 1993 STOCK Management For For PURCHASE PLAN, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. 04 RATIFICATION OF APPOINTMENT OF REGISTERED PUBLIC Management For For ACCOUNTING FIRM FOR FISCAL 2007. MUELLER WATER PRODUCTS INC. MWAB Annual Meeting Date: 03/22/2007 Issuer: 624758207 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For D. BOYCE Management For For H. CLARK, JR. Management For For G. HYLAND Management For For J. KOLB Management For For J. LEONARD Management For For M. O'BRIEN Management For For B. RETHORE Management For For N. SPRINGER Management For For M. TOKARZ Management For For ProxyEdge - Investment Company Report Meeting Date Range: 07/01/2006 to 06/30/2007 All Accounts Report Date: 07/16/2007 Page6 of 16 POWER-ONE, INC. PWER Annual Meeting Date: 04/24/2007 Issuer: 739308104 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For KENDALL R. BISHOP Management For For GAYLA J. DELLY Management For For STEVEN J. GOLDMAN Management For For JON E.M. JACOBY Management For For MARK MELLIAR-SMITH Management For For JAY WALTERS Management For For WILLIAM T. YEATES Management For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE Management For For & TOUCHE LLP AS THE INDEPENDENT AUDITORS FOR THE COMPANY. REGENERATION TECHNOLOGIES, INC. RTIX Annual Meeting Date: 04/24/2007 Issuer: 75886N100 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For BRIAN K. HUTCHISON Management For For DAVID J. SIMPSON Management For For VITRAN CORPORATION INC. VTNC Annual Meeting Date: 04/25/2007 Issuer: 92850E107 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For For 02 TO APPOINT KPMG LLP AS AUDITOR OF THE COMPANY Management For For AND TO AUTHORIZE THE DIRECTORS TO FIX THE AUDITOR S REMUNERATION. MARTEN TRANSPORT, LTD. MRTN Annual Meeting Date: 05/01/2007 Issuer: 573075108 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For RANDOLPH L. MARTEN Management For For LARRY B. HAGNESS Management For For THOMAS J. WINKEL Management For For JERRY M. BAUER Management For For CHRISTINE K. MARTEN Management For For 02 PROPOSAL TO CONFIRM THE SELECTION OF KPMG LLP Management For For AS INDEPENDENT PUBLIC ACCOUNTANTS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. ProxyEdge - Investment Company Report Meeting Date Range: 07/01/2006 to 06/30/2007 All Accounts Report Date: 07/16/2007 Page 7 of 16 RADIATION THERAPY SERVICES, INC. RTSX Annual Meeting Date: 05/04/2007 Issuer: 750323206 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For H.M. SHERIDAN, M.D. Management For For D.E. DOSORETZ, M.D. Management For For SOLOMON AGIN, D.D. Management For For 02 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP. Management For For ARGONAUT GROUP, INC. AGII Annual Meeting Date: 05/08/2007 Issuer: 040157109 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For H. BERRY CASH Management For For HECTOR DELEON Management For For ALLAN W. FULKERSON Management For For DAVID HARTOCH Management For For FRANK W. MARESH Management For For JOHN R. POWER, JR. Management For For FAYEZ S. SAROFIM Management For For MARK E. WATSON III Management For For GARY V. WOODS Management For For PRIMUS GUARANTY, LTD. PRS Annual Meeting Date: 05/08/2007 Issuer: G72457107 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For M.P. ESPOSITO, JR. Management For For D.E. GOLDIE-MORRISON Management For For THOMAS W. JASPER Management For For FIONA E. LUCK Management For For 02 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY Management For For S INDEPENDENT AUDITORS AND AUTHORIZATION FOR THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO SET THE AUDITORSREMUNERATION ProxyEdge - Investment Company Report Meeting Date Range: 07/01/2006 to 06/30/2007 All Accounts Report Date: 07/16/2007 Page 8 of 16 STRATASYS, INC. SSYS Annual Meeting Date: 05/08/2007 Issuer: 862685104 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For S. SCOTT CRUMP Management For For RALPH E. CRUMP Management For For EDWARD J. FIERKO Management For For CLIFFORD H. SCHWIETER Management For For ARNOLD J. WASSERMAN Management For For GREGORY L. WILSON Management For For 02 PROPOSAL TO APPROVE THE AMENDMENT TO THE COMPANY Management For For S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION INCREASING THE NUMBER OF AUTHORIZED SHARES OF THE COMPANY S COMMON STOCK TO 30,000,000 SHARES. HOME BANCSHARES, INC. HOMB Annual Meeting Date: 05/09/2007 Issuer: 436893200 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For JOHN W. ALLISON Management For For RON W. STROTHER Management For For C. RANDALL SIMS Management For For RICHARD H. ASHLEY Management For For DALE A. BRUNS Management For For RICHARD A. BUCKHEIM Management For For JACK E. ENGELKES Management For For FRANK D. HICKINGBOTHAM Management For For HERREN C. HICKINGBOTHAM Management For For JAMES G. HINKLE Management For For ALEX R. LIEBLONG Management For For WILLIAM G. THOMPSON Management For For 02 TO APPROVE AN AMENDMENT TO THE COMPANY S RESTATED Management For For ARTICLES OF INCORPORATION, AS AMENDED, TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 25,000,,000,000. 03 TO APPROVE AN AMENDMENT TO THE COMPANY S 2006 Management For For STOCK OPTION AND PERFORMANCE INCENTIVE PLAN TO INCREASE THE NUMBER OF SHARES RESERVED FOR ISSUANCE UNDER SUCH PLAN TO 1,500,000. 04 TO RATIFY THE APPOINTMENT OF BKD, LLP AS THE Management For For COMPANY S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE NEXT FISCAL YEAR. ProxyEdge - Investment Company Report Meeting Date Range: 07/01/2006 to 06/30/2007 All Accounts Report Date: 07/16/2007 Page 9 of 16 COSI, INC. COSI Annual Meeting Date: 05/14/2007 Issuer: 22122P101 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For MARK DEMILIO Management For For CREED L. FORD, III Management For For 02 RATIFICATION OF BDO SEIDMAN, LLP, AS THE COMPANY Management For For S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. EV3 INC. EVVV Annual Meeting Date: 05/15/2007 Issuer: 26928A200 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For J.K. BAKEWELL Management For For R.B. EMMITT Management For For D.A. SPENCER Management For For 02 APPROVE THE SECOND AMENDED AND RESTATED 2005 Management For For INCENTIVE STOCK PLAN. 03 RATIFY SELECTION OF INDEPENDENT REGISTRED PUBLIC Management For For ACCOUNTING FIRM. MATRIXX INITIATIVES, INC. MTXX Annual Meeting Date: 05/15/2007 Issuer: 57685L105 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For JOHN M. CLAYTON Management For For WILLIAM C. EGAN Management For For MICHAEL A. ZEHER Management For For 02 TO RATIFY THE ANTICIPATED APPOINTMENT OF MAYER HOFFMAN Management For For MCCANN P.C. AS THE INDEPENDENT REGISTERED ACCOUNTING FIRM OF MATRIXX INITIATIVES, INC. FOR THE FISCAL YEAR ENDING MARCH 31, 2008. ProxyEdge - Investment Company Report Meeting Date Range: 07/01/2006 to 06/30/2007 All Accounts Report Date: 07/16/2007 Page 10 of 16 SUPERIOR BANCORP SUPR Annual Meeting Date: 05/16/2007 Issuer: 86806M106 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For C. STANLEY BAILEY Management For For ROGER D. BARKER Management For For K. EARL DURDEN Management For For RICK D. GARDNER Management For For THOMAS E. JERNIGAN, JR. Management For For JAMES MAILON KENT, JR. Management For For JAMES M. LINK Management For For D. DEWEY MITCHELL Management For For BARRY MORTON Management For For ROBERT R. PARRISH, JR. Management For For C. MARVIN SCOTT Management For For JAMES C. WHITE, SR. Management For For 02 AMENDMENT TO INCREASE AUTHORIZED CAPITAL STOCK. Management For For TO AMEND SUPERIOR BANCORP S RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK TO 60 MILLION SHARES. ANADIGICS, INC. ANAD Annual Meeting Date: 05/17/2007 Issuer: 032515108 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For DAVID FELLOWS Management For For RONALD ROSENZWEIG Management For For LEWIS SOLOMON Management For For 02 APPROVE AN AMENDMENT TO THE 2 Management For For AND SHARE AWARD PLAN 03 RATIFICATION OF THE APPOINTMENT OF J.H. COHN Management For For LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS CYBERSOURCE CORPORATION CYBS Annual Meeting Date: 05/17/2007 Issuer: 23251J106 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For WILLIAM S. MCKIERNAN Management For For JOHN J. MCDONNELL, JR. Management For For STEVEN P. NOVAK Management For For RICHARD SCUDELLARI Management For For KENNETH R. THORNTON Management For For SCOTT R. CRUICKSHANK Management For For 02 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE Management For For INDEPENDENT AUDITORS FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2007. ProxyEdge - Investment Company Report Meeting Date Range: 07/01/2006 to 06/30/2007 All Accounts Report Date: 07/16/2007 Page 11 of 16 TESSERA TECHNOLOGIES, INC. TSRA Annual Meeting Date: 05/17/2007 Issuer: 88164L100 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For ROBERT J. BOEHLKE Management For For JOHN B. GOODRICH Management For For AL S. JOSEPH, PH.D. Management For For B.M. MCWILLIAMS, PH.D. Management For For DAVID C. NAGEL, PH.D. Management For For HENRY R. NOTHHAFT Management For For ROBERT A. YOUNG, PH.D. Management For For 02 APPROVAL OF THE COMPANY S 2 Management For For PLAN FOR EXECUTIVE OFFICERS AND KEY EMPLOYEES. 03 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS Management For For LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. RUSH ENTERPRISES, INC. RUSHA Annual Meeting Date: 05/22/2007 Issuer: 781846209 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For W. MARVIN RUSH Management For For W.M. "RUSTY" RUSH Management For For RONALD J. KRAUSE Management For For JOHN D. ROCK Management For For HAROLD D. MARSHALL Management For For THOMAS A. AKIN Management For For 02 PROPOSAL TO APPROVE THE ADOPTION OF THE RUSH Management For For ENTERPRISES, INC. 2007 LONG-TERM INCENTIVE PLAN. 03 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & Management For For YOUNG LLP AS THE COMPANY S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. MERIT MEDICAL SYSTEMS, INC. MMSI Annual Meeting Date: 05/23/2007 Issuer: 589889104 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For REX C. BEAN Management For For RICHARD W. EDELMAN Management For For DR. MICHAEL STILLABOWER Management For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE & Management For For TOUCHE LLP TO SERVE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. ProxyEdge - Investment Company Report Meeting Date Range: 07/01/2006 to 06/30/2007 All Accounts Report Date: 07/16/2007 Page 12 of 16 SUPERIOR ENERGY SERVICES, INC. SPN Annual Meeting Date: 05/23/2007 Issuer: 868157108 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For HAROLD J. BOUILLION Management For For ENOCH L. DAWKINS Management For For JAMES M. FUNK Management For For TERENCE E. HALL Management For For ERNEST E. HOWARD Management For For RICHARD A. PATTAROZZI Management For For JUSTIN L. SULLIVAN Management For For 02 APPROVE THE PROPOSED 2 Management For For PLAN. 03 RATIFY THE APPOINTMENT OF KPMG LLP AS OUR REGISTERED Management For For PUBLIC ACCOUNTING FIRM FOR 2007. BUILDERS FIRSTSOURCE, INC. BLDR Annual Meeting Date: 05/24/2007 Issuer: 12008R107 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For RAMSEY A. FRANK Management For For KEVIN J. KRUSE Management For For FLOYD F. SHERMAN Management For For 02 APPROVAL OF BUILDERS FIRSTSOURCE 2 Management For For 03 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS Management For For LLP AS THE COPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2007. PROVIDENCE SERVICE CORPORATION PRSC Annual Meeting Date: 05/24/2007 Issuer: 743815102 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For STEVEN I. GERINGER Management For For HUNTER HURST, III Management For For 02 TO RATIFY THE APPOINTMENT OF MCGLADREY & PULLEN, Management For For LLP AS THE COMPANY S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007, AS MORE FULLY DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. ProxyEdge - Investment Company Report Meeting Date Range: 07/01/2006 to 06/30/2007 All Accounts Report Date: 07/16/2007 Page 13 of 16 CONN'S INC. CONN Annual Meeting Date: 05/30/2007 Issuer: 208242107 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For THOMAS J. FRANK, SR. Management For For MARVIN D. BRAILSFORD Management For For JON E.M. JACOBY Management For For BOB L. MARTIN Management For For DOUGLAS H. MARTIN Management For For DR. W.C. NYLIN JR. Management For For SCOTT L. THOMPSON Management For For WILLIAM T. TRAWICK Management For For THEODORE M. WRIGHT Management For For 02 TO RATIFY THE AUDIT COMMITTEE S APPOINTMENT OF Management For For ERNST & YOUNG, LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING JANUARY 31, 2008. 03 IN THE PROXY S DISCRETION, NAMED ON THE REVERSE Management For For SIDE TO ACT UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING. HMS HOLDINGS CORP. HMSY Annual Meeting Date: 05/31/2007 Issuer: 40425J101 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For WILLIAM F. MILLER, III Management For For WILLIAM S. MOSAKOWSKI Management For For WILLIAM W. NEAL Management For For ELLEN A. RUDNICK Management For For MICHAEL A. STOCKER, MD Management For For RICHARD H. STOWE Management For For 02 APPROVAL OF THE PROPOSED AMENDMENT TO THE 2006 Management For For STOCK PLAN. 03 RATIFICATION OF THE SELECTION OF KPMG LLP AS Management For For THE COMPANY S INDEPENDENT ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. ProxyEdge - Investment Company Report Meeting Date Range: 07/01/2006 to 06/30/2007 All Accounts Report Date: 07/16/2007 Page 14 of 16 ULTRA CLEAN HOLDINGS, INC. UCTT Annual Meeting Date: 05/31/2007 Issuer: 90385V107 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For BRIAN R. BACHMAN Management For For SUSAN H. BILLAT Management For For KEVIN C. EICHLER Management For For CLARENCE L. GRANGER Management For For DAVID IBNALE Management For For LEONID MEZHVINSKY Management For For THOMAS M. ROHRS Management For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE & Management For For TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ULTRA CLEAN HOLDINGS, INC. APAC CUSTOMER SERVICES, INC. APAC Annual Meeting Date: 06/01/2007 Issuer: 00185E106 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For CINDY K. ANDREOTTI Management For For JOHN W. GERDELMAN Management For For JOHN C. KRAFT Management For For ROBERT J. KELLER Management For For JOHN J. PARK Management For For THEODORE G. SCHWARTZ Management For For TELETECH HOLDINGS, INC. TTEC Annual Meeting Date: 06/01/2007 Issuer: 879939106 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For KENNETH D. TUCHMAN Management For For JAMES E. BARLETT Management For For W.A. LINNENBRINGER Management For For RUTH C. LIPPER Management For For SHRIKANT MEHTA Management For For SHIRLEY YOUNG Management For For 02 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS Management For For LLP AS THE COMPANY S INDEPENDENT AUDITOR. ProxyEdge - Investment Company Report Meeting Date Range: 07/01/2006 to 06/30/2007 All Accounts Report Date: 07/16/2007 Page 15 of 16 U.S. HOME SYSTEMS, INC. USHS Annual Meeting Date: 06/05/2007 Issuer: 90335C100 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For MURRAY H. GROSS Management For For D.S. BERENSON Management For For DON A. BUCHHOLZ Management For For LARRY A. JOBE Management For For KENNETH W. MURPHY Management For For 02 IN THE DISCRETION OF THE PROXY HOLDERS ON ANY Management For For OTHER MATTER THAT MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT THEREOF. ULTRALIFE BATTERIES, INC. ULBI Annual Meeting Date: 06/06/2007 Issuer: 903899102 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For CAROLE LEWIS ANDERSON Management For For PATRICIA C. BARRON Management For For ANTHONY J. CAVANNA Management For For P.H.J. CHOLMONDELEY Management For For DANIEL W. CHRISTMAN Management For For JOHN D. KAVAZANJIAN Management For For RANJIT C. SINGH Management For For BRADFORD T. WHITMORE Management For For 02 PROPOSAL TO RATIFY THE SELECTION OF BDO SEIDMAN Management For For LLP AS THE COMPANY S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. FIRST CASH FINANCIAL SERVICES, INC. FCFS Annual Meeting Date: 06/12/2007 Issuer: 31942D107 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For MS. TARA U. MACMAHON Management For For MR. R. NEIL IRWIN Management For For 02 RATIFICATION OF THE SELECTION OF HEIN & ASSOCIATES Management For For LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2007. ProxyEdge - Investment Company Report Meeting Date Range: 07/01/2006 to 06/30/2007 All Accounts Report Date: 07/16/2007 Page 16 of 16 GULFPORT ENERGY CORPORATION GPOR Annual Meeting Date: 06/13/2007 Issuer: 402635304 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For MIKE LIDDELL Management For For ROBERT E. BROOKS Management For For DAVID L. HOUSTON Management For For JAMES D. PALM Management For For SCOTT E. STRELLER Management For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF GRANT THORNTON Management For For LLP AS THE COMPANY S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. AMERISAFE, INC. AMSF Annual Meeting Date: 06/14/2007 Issuer: 03071H100 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For JARED A. MORRIS* Management For For SEAN M. TRAYNOR* Management For For DANIEL PHILLIPS* Management For For MILLARD E. MORRIS** Management For For 02 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG Management For For LLP AS THE COMPANY S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR 2007. BOOTS & COOTS INTL. WELL CONTROL, IN WEL Annual Meeting Date: 06/20/2007 Issuer: 099469504 ISIN: SEDOL: Vote Group: GLOBAL Proposal Proposal Vote For or Against Number Proposal Type Cast Management 01 DIRECTOR Management For W. RICHARD ANDERSON Management For For ROBERT S. HERLIN Management For For ROBERT G. CROYLE Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Professionally Managed Portfolios By (Signature and Title)* /s/ Robert M. Slotky Robert M. Slotky Principal Executive Officer Date July 24, 2007 * Print the name and title of each signing officer under his or her signature.
